United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2610
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Curtis AJ Harrell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: April 11, 2022
                               Filed: May 2, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Curtis Harrell pleaded guilty to one count of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). He was subject to a 15-year mandatory
minimum sentence under the Armed Career Criminal Act, 18 U.S.C. § 924(e). The
district court1 calculated an advisory Guideline range of 188–235 months and
sentenced Harrell to a within-range sentence of 210 months. Harrell appeals and
argues that the sentence was substantively unreasonable. We affirm.

       We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “An abuse
of discretion occurs where the sentencing court fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. David, 682 F.3d 1074, 1077
(8th Cir. 2012).

      There was no abuse of discretion in this case. The district court considered
mitigating factors including Harrell’s mental condition, his difficult childhood, the
abuse he suffered, and his traumatic brain injuries. As an aggravating factor,
however, the court also considered Harrell’s significant history of violence. Harrell
has felony convictions for first-degree aggravated robbery, prohibited person in
possession of a firearm, second-degree assault, and first-degree assault. Harrell’s
criminal history demonstrates that he frequently used firearms to commit robberies
and assaults. While in pretrial custody on the present charges, Harrell committed
several major rule violations including, among others, assault, fighting, sexual
harassment, and threats.

       Given this violent history, it was not an abuse of discretion for the district court
to determine that a Guideline sentence was appropriate in this case. United States v.
Brown, 992 F.3d 665, 673 (8th Cir. 2021) (“[Defendant]’s assertion of substantive
unreasonableness amounts to nothing more than a disagreement with how the district


       1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                           -2-
court chose to weigh the § 3553(a) factors in fashioning his sentence.”). Accordingly,
we affirm the judgment of the district court.
                       ______________________________




                                         -3-